Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 UNITED RETAIL GROUP, INC. (Name of Subject Company) REDCATS USA, INC. BOULEVARD MERGER SUB, INC. (Name of Person Filing Statement) Common Stock, par value $0.01 (Title of Class of Securities) (CUSIP Number of Class of Securities) Redcats Group 18, place Henri Bergson 75008 Paris, France Attn: Vinciane Beurlet +33 1 56 92 98 18 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the person filing statement) with a copy to: Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 Attention: David A. Katz (212) 403-1000 Calculation of Filing Fee Transaction valuation* Amount of filing fee* Not Applicable Not applicable * Pursuant to General Instruction D to Schedule TO, no filing fee is required because communications made before the commencement of a tender offer. ¨ Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration No.: Filing Party: Date Filed: ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: x third-party tender offer subject to Rule 14d-1. ¨ issuer tender offer subject to Rule 13e-4. ¨ going-private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: ¨ Item 12. Exhibits Exhibit Description 99.01 Press Release, dated September 11, 2007. IMPORTANT INFORMATION This filing is neither an offer to purchase nor a solicitation of an offer to sell securities. The tender offer for the outstanding shares of United Retail Group common stock described in this filing has not commenced. At the time the expected tender offer is commenced, the Company or a wholly owned subsidiary of the Company will file a tender offer statement on Schedule TO with the U.S.
